107 Nev. at 677, 818 P.2d at 851, and it is petitioner's burden to
                demonstrate that our extraordinary intervention is warranted.      Pan v.
                Eighth Judicial Din. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Moreover, writ relief is generally available only when there is no plain,
                speedy, and adequate remedy in the ordinary course of law. NRS 34.170;
                NRS 34.330; Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558.
                           Having considered the petition, we are not persuaded that our
                intervention is warranted at this time. NRAP 21(b)(1); Pan, 120 Nev. at
                228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly,
                we
                           ORDER the petition DENIED.




                                                           Parraguirre


                                                                     Lccp.,            , J.
                                                           Douglas




                cc:   Hon. Janet J. Berry, District Judge
                      Thompson, Coe, Cousins & Irons, L.L.P.
                      Georgeson Angaran, Chtd.
                      Lemons, Grundy & Eisenberg
                      Maddox, Segerblom & Canepa, LLP
                      Gordon & Rees, LLP
                      Leverty & Associates Law, Chtd.
                      Washoe District Court Clerk


SUPREME COURT
     OF
   NEVADA
                                                    2
(0) 1947A mem